 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                         AT SEATTLE
10     CENTURY INDEMNITY COMPANY, a
       Pennsylvania corporation,                           No. C17-011 RSM
11
               Plaintiff,                                  ORDER STAYING CASE
12                                                         THROUGH SEPTEMBER 15, 2019
13             v.

14     EVERETT STEEL, INC., a Washington
       corporation,
15

16           Defendant.

17

18           Based upon the Stipulation of the Parties, it is hereby
19
             ORDERED that:
20
             1. This matter is STAYED until September 15, 2019. The deadline for the Defendant to
21
                 respond to the Complaint is continued until 10 days after the expiration of the stay.
22
                 Either party may move to lift the stay.
23

24           2. EVERETT STEEL, INC. shall provide monthly status reports and copies of all

25               technical reports and sampling results on or before April 1, 2019, May 1, 2019, June
26                  1, 2019, July 1, 2019, August 1, 2019, and September 1, 2019.
27
                                                                   BERESFORD ♦ BOOTH PLLC
     ORDER STAYING CASE THROUGH SEPTEMBER 15, 2019 - 1                 145 THIRD AVENUE SOUTH, SUITE 200
     2:17-cv-00011-RSM                                                    EDMONDS, WASHINGTON 98020
                                                                          (425) 776-4100 ∙ (425) 776-1700 fax
 1           3. The Parties shall file a Joint Status Report on or before September 15, 2019.
 2

 3
             Dated this 28th day of March 2019.
 4

 5

 6
                                                  A
                                                  RICARDO S. MARTINEZ
 7                                                CHIEF UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                 BERESFORD ♦ BOOTH PLLC
     ORDER STAYING CASE THROUGH SEPTEMBER 15, 2019 - 2              145 THIRD AVENUE SOUTH, SUITE 200
     2:17-cv-00011-RSM                                                 EDMONDS, WASHINGTON 98020
                                                                       (425) 776-4100 ∙ (425) 776-1700 fax
